DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 6/25/2021 "Restriction Requirement," the 11/23/2021 Response [hereinafter "11/23 Response"] elects Species A1, without traverse, and Species B2, with traverse. 
The 11/23 Response presents three contentions for why requiring election between Species B1 and B2 should be withdrawn:
As a first contention, the Response contends that "Examiner fail[ed] to provide a specific reason why Species B1 and B2 are independent or distinct  from each other." In attempting to support this contention, the Response  contends that "the Examiner refers to the embodiments’ figures and related portions of the specification, and provides a generic example, without explaining how Specie B1 is distinct or independent from Specie B2."
In response to the first contention, it appears the first contention is an allegation lacking basis in fact—perhaps the Response preparer, perhaps in good faith, missed that the Restriction Requirement expressly explains (see, for example, the bottom two sub-paragraphs in paragraph 01 in page 2 of the 6/25/2021 Restriction Requirement) the difference between Species B1 and B2. 

As a second contention, the Response the overlapping scope of Species B1 and B2 renders improper the requiring of election between Species B1 and B2.
In response, the second contention on its face is a misdirection. To be persuasive, the traversal must show that the explained mutually exclusive features making the species independent or distinct (and causing undue burden on examination, as explained in the Restriction Requirement) are in fact not mutually exclusive. 
The second contention, therefore, is not persuasive as being a contention that commits the fallacy of misdirection.
As a third contention, the Response appears to be contending, again without any basis in fact, as a bare allegation, "that Patent Office expansive databases and searching capabilities that [sic] would allow searching of a single additional feature … not [to] be overly burdensome." 
In response, and regardless of the complementary words re the Patent Office resources, the third contention is a mere allegation that examining all species is not burdensome, which is a general allegation. Accordingly, this contention is construed to NOT be a traversal. See M.P.E.P. § 818.03(a). 
The Response identifies claims 1-8, 12-17, 19, and 20 as being directed to the elected invention. 
Accordingly, claims 9-11 and 18 are withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR § 1.142(b). 
The 6/215/2021 Restriction Requirement is proper, it is maintained, and it is now made Final.
Objections to the Drawings
02.	The drawings are objected to under 37 CFR § 1.83(a) because they fail to "show every feature of the invention specified in the claims."
The following is a quotation of part of 37 CFR § 1.83(a): 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
The following is a quotation of part of 37 CFR § 1.83(b):
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
The following is a quotation of part of 37 CFR § 1.83(c):
Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a 
The following is a quotation of part of 37 CFR § 1.84(n):
Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols [that] have a universally recognized conventional meaning and are generally accepted in the art. [S]ymbols [that] are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
The following is a quotation of part of 37 CFR § 1.84(p)(1):
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view ... to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
The following is a quotation of part of 37 CFR § 1.84(p)(5):
"Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings."
figure showing the embodiment describing the elected invention and adequately identified in the specification, or be canceled from the claims: 
a.	"round connections arranged on the main surface of the semiconductor package and surrounded the radio-frequency line element in U-shaped fashion," as claim 7 recites.
To avoid abandoning this Application, Applicant must file, in the Response to this Office Action, corrected drawing sheets complying with 37 CFR § 1.121(d), or, alternatively, AN ALTERNATIVE/ADDITIONAL EXAMPLE, IF APPLICABLE: file an amendment to the specification complying with 37 CFR § 1.121(b), or, alternatively, must provide, in the Response to this Office Action, a persuasive reasoning, supported by bases in fact, showing where, in fact, the figure(s) show the above noted feature(s).
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d).
The next Office Action will notify Applicant of the required correction if the changes are not acceptable. 
This objection to the drawings will not be held in abeyance. A request to hold objections to the drawings in abeyance will not be considered a bona fide attempt to advance the application to final action (37 CFR § 1.135(c)). 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
35 U.S.C. § 112 Rejections of the Claims
03.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
04.	Claim 7 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention.
Specifically, in claim 7, "ground connections (in the plural) arranged on the main surface of the semiconductor package and surrounded [sic] the radio-
Especially because there is no drawing showing U-shaped, let alone the whole recitation noted above, a person skilled in the art would not know whether the plural connections surround a line element, or whether one connection surrounds a line element, and there are plural such combinations, or whether the line element surrounds the connections (in the plural), or whether a single line element surrounds a single connection and there are plural such combinations, and thus would not be on notice of the bounds of the protected invention that she must avoid infringing. See, for example, Biosig Instruments, Inc. v. Nautilus, Inc., 715 F.3d 891, 106 U.S.P.Q.2d 1554 (Fed. Cir. 2013) (stating that "the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent." Citation deleted).
Accordingly, claim 12 violates 35 U.S.C. § 112(b) for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention. 
The claims being definite is a threshold issue to determining scope of the claims and thus determining their patentability over the prior art. 
The lack of clarity in the above noted features is especially detrimental because it appears to be a significant part of the recitation of the dependent claim 12. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112, second paragraph, is proper"). And M.P.E.P. § 2173.05(b) explicitly notes that "[w]hen relative terms are used in claims wherein the improvement over the prior art rests entirely upon size or weight of an element in a combination of elements, the adequacy of the disclosure of a standard is of greater criticality." See, also, 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Statutory Bases of the Prior Art Rejections
05.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
06.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:

Prior Art Rejections of the Claims - Anticipation
07.	Claims 1, 2, 4-6, 8, 13, 15-17, 19, and 20 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by  Japanese Patent Document JP-2008-153482 to inventors Kato et al. [hereinafter "Kato"]. U.S. Pat. No. 5,107,231 to "Knox" is provided as evidence. 
 As to interpreting scope of the claims: As an initial matter, the recitation "is configured to transmit a signal at a frequency of greater than 10 GHz" is noted, and absent more (e.g., bandwidth or efficiency or specific frequency defining structure as in reciting waveguide dimensions), is not read as a means (step) plus function language because the element is a line and the recitation merely states it "transmit[s]" greater than 10 GHz, which any signal transmitting line would (even if very inefficiently). Additionally, see, for example, Knox, column 3, line 40, describing "high frequency" transmission to include frequencies "above 10 GHz." (stating: "high frequencies (i.e., above 10 GHz)"). 
As to "underfiller," it is noted that the specification describes the underfiller being an "epoxy" material. Accordingly, absent more, the recitation "underfiller" in the claims is read to have a scope including "epoxy." See, for example, the specification of this application describing (in lines 7-8 of page 9) 
As to rejecting the claims over the prior art: with respect to claim 1, Kato describes: A semiconductor apparatus (see, e.g., FIG. 1), comprising: a circuit board 3; a semiconductor package 1, arranged on the circuit board 3 and having a main surface facing the circuit board 3; wherein the semiconductor package comprises a radio-frequency line element 5 arranged on the main surface of, or inside, the semiconductor package 1, wherein the radio-frequency line element 5 is configured to transmit a signal at a frequency of greater than 10 GHz (Kato describes line element 5 to transmit "high frequency" and therefore describes it as arranged to transmit greater than 10 GHz); and an underfiller material 8 arranged between the circuit board 3 and the semiconductor package 1, wherein the radio-frequency line element 5 and the underfiller material 8 do not overlap in an orthogonal projection provided onto the main surface of the semiconductor package 1.
With respect to claim 2, Kato describes: the radio-frequency line element 5 is a radio-frequency signal connection configured to transmit the signal at the frequency of greater than 10 GHz to the circuit board 3 (because the radio-frequency line element 5 is connected to contact 7).
With respect to claim 4, Kato describes: a signal connection 6 for one or more analog or digital signals (absent more in the claim, a signal, any signal, is either digital or analog), and wherein the signal connection 6 is arranged in a corner region of the main surface (absent more in the claim, any region can be defined as a region that is at the corner of some region of the main surface) of the semiconductor package and is covered by the underfiller material 8.
With respect to claims 5 and 6, Kato describes: a ground connection (the connection between the signal connection 6 and the line element and wherein the ground connection is covered by the underfiller material 8.
With respect to claim 8, Kato describes: the underfiller material 8 encompassing two portions (absent more in the claim, a portion is not limited to a defined structure, not a defined/shaped structure) at right angles to one another, covering lateral edges of the semiconductor package that adjoin a corner region of the semiconductor package. 
With respect to claim 13, Kato describes: a radio-frequency signal line 5, arranged on the circuit board 3 or on the main surface of the semiconductor package 1, that is electrically connected to the radio-frequency line element 5 and is not covered by the underfiller material 8. 
With respect to claim 15, Kato describes: the underfiller material 8 being arranged in a corner region, or in an edge region (absent more in the claim, any region can be defined as an edge region), of the main surface of the semiconductor package between the circuit board 3 and the semiconductor package 1.
With respect to claim 16, Kato describes: further underfiller material arranged outside a corner region of the main surface of the semiconductor package 1 between the circuit board 3 and the semiconductor package 1, wherein the radio-frequency line element 5 and the further underfiller material do not overlap in the orthogonal projection provided onto the main surface of the semiconductor package.
With respect to claim 17, Kato describes: the radio-frequency line element 5 is not "covered" by the underfiller material 8.
With respect to claim 19, Kato describes: a method for manufacturing a semiconductor apparatus comprising arranging a 
Prior Art Rejections of the Claims - Obviousness
08.	Claim 3 is rejected under 35 U.S.C. § 103 as unpatentable over Kato, further in view of Pre-Grant Publications [hereinafter "PGPub"] US 2012/0171814 and 2004/0063240 of U.S. patent applications for inventors Choi et al. [hereinafter "Choi"] and Madrid et al. [hereinafter "Madrid"], respectively.
Kato is silent about including a mold having a top surface coplanar with another surface of semiconductor chip/package. The prior art however well recognizes the suitability and utility of a second surface of the semiconductor chip/package being coplanar with a top surface of a molding. See, for example, Choi and Madrid.
Specifically, Madrid teaches (see, for example, the front page figure and [0023]) the semiconductor package including a die and molding 102, wherein the "molding … 102 protects the … die." And Choi teaches the placing of a molding 450 and a chip 300, wherein the top surfaces are coplanar so that heat sink layer(s) are placed over the molding 450 and over the chip 300. See, for example, the front page figure, [0123], and claim 30. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the apparatus Kato teaches so that a semiconductor package includes a molding to protect the chip (as taught suitable by Madrid), wherein the top surfaces of the molding and the chip are coplanar so that heat sink layer(s) can be placed over them (as taught suitable by Choi).
Claim 7 is rejected under 35 U.S.C. § 103 as unpatentable over Kato, further in view of PGPub US 2018/2018/0131064 of U.S. patent applications for inventors Nummerdor, JR, et al. [hereinafter "Nummerdor"].
Kato describes a semiconductor packag… and a ground connection …[;] [in another] embodiment, there are plural signal connections[;] [i]n] another embodiment, there are plural ground connections …"
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.06), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the apparatus Kato teaches to comprise "ground connections arranged on the main surface of the semiconductor package and surrounded [sic] the radio-frequency line element in U-shaped fashion," as Nummerdor teaches a single and plural ground connections would be equivalent for their intended purpose. 
10.	Claim 12 is rejected under 35 U.S.C. § 103 as unpatentable over Kato, further in view of Madrid. 
Kato appears silent on whether the semiconductor package 1 has a rectangular shape and for arranging the RF lines, as recited in claim 12. The prior art however well recognizes the suitability of such a shape for the semiconductor 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the apparatus Kato teaches so that the second surface of the semiconductor package is as recited in claim 12, since Madrid teaches this shape would be suitable for a semiconductor package and wherein the line contacts (as shown by 107 and 111 in Madrid; corresponding to line contacts 5/6 in Kato) are arranged along the long side of the rectangle but not along the short sides, which makes the RF lines connected to the contact be along the long sides but not the short sides. 
It is noted that the underfiller material 8 is arranged along the whole surface and therefore along all of the second opposite sides. 
11.	Claim 14 is rejected under 35 U.S.C. § 103 as unpatentable over Kato, further in view of Japanese Patent Document JP-2015185746 by inventors Hibino et al. [hereinafter "Hibino"]. 
Kato appears silent about the elastic modulus of the epoxy filler. The prior art however well recognizes the suitability and benefit of using an epoxy filler having elastic modulus greater than 8 GPa. See, for example, Hibino (near the end of the first embodiment) teaching that to "effectively suppress[] damage to the electronic component …, the elastic modulus of the [epoxy] material … preferably [is] 8 GPa or more."
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the apparatus Kato 
12.	Claim 20 is rejected under 35 U.S.C. § 103 as unpatentable over Kato, further in view of PGPub 2006/003205 of U.S. patent applications for inventor Hsieh [hereinafter "Hsieh"]. 
Kato appears silent about the method of dispensing the epoxy underfiller 8. The art however well recognizes the equivalence of dispensing epoxy all at once or in plural steps. See, for example, Hsieh, teaching at [0037] and [0073], that epoxy can be disposed in a single drop/step or two drops/steps. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.06), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the method Kato teaches so that the epoxy underfiller 8 can be dispensed in a single or two drops/steps, as taught equivalent by Hsieh. 
CONCLUSION
13.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814